Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 29, 2021 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites “wherein each of the x-ray emission points simultaneously emit x-rays toward a separate detector of the detector array,” however, the specification does not disclose such a configuration. The embodiments that disclose simultaneous emission of the x-rays emission points are shown in figures 6 and 7 and the specification teaches “simultaneous X-ray emission from multiple X-ray sources on one arm 100 to separate detector regions on the opposite arm 100 of the imager subsystem separate detector regions on an opposing arm 100 of the imager subsystem 30… Conversely, in FIG. 7, the multiple separate and distinct X-ray sources simultaneously emit X-rays toward separate detector regions on the opposing arm 100 of the imager subsystem 30…” (see paragraph [0050] of the specification). The specification teaches separate detector regions, but does not disclose a separate detector of the detector array, as claimed. It appears there is only a single detector (element 30), as the specification does not disclose separate detectors of the detector array and instead teaches separate detector regions of a single imager element 30. Thus, the specification does not describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 22-25, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and wherein the images are 
These clauses appear to be an intended use of the x-ray imaging system, as the generation of images and displaying images is no tied to a specific structure or to programming a special purpose computer (processor, controller, etc.) to perform these functions. Instead, the claim recites that the “x-ray imaging system” is performing the function of generating and displaying the image, thus it is unclear if these limitations are being positively recited, as they are not tied to a particular structure for performing these functions and are performed by the x-ray system, generally. Thus, the Examiner has taken the position that the limitations are merely an intended use of the system and Graumann in view of Boese is capable of performing the recited functions. 
Further, in the alternative, if the functions are performed by a special purpose computer, the generation of 3D images comprising approximately isotropic voxels or oblique reformats thereof and the generation of images using the detecting array and preoperative imaging data as prior information, are well known in the art (see Mistretta, cited below).
Claim 22 is rejected for the same above-stated reasons.
The balance of claims are rejected for being dependent upon an already rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8, 9, 11, 14, 15, 17, 18, 19, 20, 22, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,055,912 (Graumann) in view of US Publication 2011/0075809 (Boese) further in view of US 2005/0251010 (Mistretta).
Regarding claim 1, Graumann discloses an X-ray imaging system (Figures 1 and 2), comprising: 
a support structure (element 10) comprising:
a first arm (elements 13/22) comprising an X-ray source (element 50); 
a second arm (elements 11/21) comprising a detector array (element 51);

a system controller in communication with the X-ray source and the detector array (see column 7, lines 27-37 discloses a control device/computer for controlling scanning which includes controlling the source/detector); and
a display device configured to display images generated using data acquired using the detector array (figures 1 and 2 are an imaging device and inherently display detected images of the patient element 2).
Graumann does not disclose an array of x-ray emissions points.
Boese discloses an x-ray imaging system (figure 1) comprising:
A support structure (element 10) comprising:
	A first arm (top portion of element 10) comprising an array of x-ray emission points (element 11),
	A second arm (bottom portion of element 10) comprising a detector array (element 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray emission points as disclosed by Boese in order to reduce motion artifacts (see paragraph [0007] of Boese). 
Graumann in view of Boese does not explicitly disclose wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and

Mistretta discloses a conventional x-ray system (figure 2) wherein the x-ray system is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the images are generated using data acquired using the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Graumann in view of Boese with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 3, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Graumann further discloses that the first arm (elements 13/22) and the second arm (elements 11/21) are connected by a hinge (element 16 is a joint) to allow movement of the first arm and the second arm between the open configuration and the closed configuration (element 16 allows movements of elements 13/22 and 11/21 from an open state, see figure 1 to a closed state, see figure 2).
Regarding claim 5, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Boese further discloses that the array of X-ray emission points and the detector array provide at 
Regarding claim 7, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Boese further discloses that the system controller is configured to cause simultaneous emission of X-rays from each X-ray emission point during operation (see paragraph [0031] discloses that every 4th emitter is activated and an image is recorded, then a different set is activated, thus, every 4th emitter is simultaneously activated).
Regarding claim 8, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Boese further discloses that the system controller is configured to cause sequential emission of X-rays from each X-ray emission point during operation (see paragraph [0026] discloses sequential emission of x-rays from each source).
Regarding claim 9, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Boese further discloses that the system controller is configured to cause simultaneous emission of X-rays from different groups of X-ray emission points, wherein the different groups of X-ray emission points are activated sequentially during operation (see paragraph [0031] discloses that every 4th emitter is activated and an image is recorded, then a different set is activated, thus, every 4th emitter is simultaneously activated, and different groups are activated sequentially).
Regarding claim 11
Regarding claim 14, Graumann discloses a method for imaging a patient (see figures 1 and 2), comprising:
positioning a C-shaped imager (element 1) proximate to a patient (element 2), wherein the C-shaped imager comprises a first arm (elements 13/22) and a second arm (elements 12/21) in an open configuration (see figure 1, open configuration) such that the first arm (elements 13/22) and the second arm (element 12/21) go about the patient in the open configuration (see figure 1, elements 13/22 and 12/21 go about the patient 2), wherein the first arm (elements 13/22) comprises an X-ray source (elements 50) and the second arm (elements 12/21) comprises a detector array (element 51);
causing the first arm and the second arm to move to a closed configuration about the patient, wherein the closed configuration is suitable for imaging the patient (see figure 2, closed configuration about the patient for imaging);
operating the C-shaped imager to acquire X-ray projection data over an angular range about the patient (see figure 2, element 50/51 obtain CT images over an angular range around element 2);
generating one or more images using the acquired X-ray projection data (element 1 is a CT imager and thus produces images from the x-ray projection data); and 
displaying in real-time the one or more images (figures 1 and 2 are an imaging device and inherently display detected images of the patient element 2).
Graumann does not disclose an array of x-ray emissions points.
Boese discloses an x-ray imaging system (figure 1) comprising:
A support structure (element 10) comprising:
	A first arm (top portion of element 10) comprising an array of x-ray emission points (element 11),
	A second arm (bottom portion of element 10) comprising a detector array (element 12).

Graumann in view of Boese does not explicitly disclose wherein one or more of the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the one or more images are generated using data acquired using the x-ray projection data and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional imaging method comprising wherein the one or more images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the one or more images are generated using data acquired using the x-ray projection data (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Graumann in view of Boese with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 15, Graumann, Boese and Mistretta disclose the method of claim 14, wherein Graumann further discloses that the first arm (elements 13/22) and the second arm are (elements 11/21) connected by a hinge (element 16 is a joint) and wherein causing the first arm and the second arm to move to the closed configuration comprises causing the first arm and the second arm to swing 
Regarding claim 17, Graumann, Boese and Mistretta disclose the method of claim 14, wherein Boese further discloses the arcuate array of X-ray emission points (element 11) and the arcuate detector array (element 12) provide at least 90 degrees of angular coverage with respect to the patient when the first arm and the second arm are in the closed configuration (see figure 1, element 11 provides irradiation around 180 degrees, see also figure 6 which shows 360 degree irradiation or angular coverage).
Regarding claim 18, Graumann, Boese and Mistretta disclose the method of claim 14, wherein Boese further discloses operating the C-shaped imager to acquire X-ray projection data over an angular range about the patient comprises simultaneously emitting X-rays from each X-ray emission point during operation (see paragraph [0031] discloses that every 4th emitter is activated and an image is recorded, then a different set is activated, thus, every 4th emitter is simultaneously activated).
Regarding claim 19, Graumann, Boese and Mistretta disclose the method of claim 14, wherein Boese further discloses operating the C-shaped imager (figure 1) to acquire X-ray projection data over an angular range about the patient comprises sequentially emitting X-rays from each X-ray emission point during operation (see paragraph [0026] discloses sequential emission of x-rays from each source).
Regarding claim 20, Graumann in view of Boese disclose the method of claim 14, wherein Boese further discloses operating the C-shaped imager (Figure 1) to acquire X-ray projection data over an angular range about the patient comprises simultaneously emitting X-rays from different groups of X-ray emission points, wherein the different groups of X-ray emission points are activated sequentially during operation (see paragraph [0031] discloses that every 4th emitter is activated and an image is recorded, then a different set is activated).
Regarding claim 22, Graumann discloses an X-ray imaging system (Figures 1 and 2), comprising: 

a first arm (elements 13/22) comprising an X-ray source (element 50); 
a second arm (elements 11/21) comprising a detector (element 51) configured to detect x-ray emitted by the x-ray source;
a system controller in communication with the array of X-ray emission points and the detector (see column 7, lines 27-37 discloses a control device/computer for controlling scanning which includes controlling the source/detector); and
a display device configured to display images generated using data acquired using the detector (figures 1 and 2 are an imaging device and inherently display detected images of the patient element 2).
Graumann does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points and the detector provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration.
Boese discloses an x-ray imaging system (figure 1) comprising:
A support structure (element 10) comprising:
	A first arm (top portion of element 10) comprising an array of x-ray emission points (element 11),
	A second arm (bottom portion of element 10) comprising a detector array (element 12);
wherein the array of multiple X-ray emission points and the detector provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration (see figure 1, element 11 provides irradiation around 180 degrees, see also figure 6 which shows 360 degree irradiation or angular coverage when in a closed configuration).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Graumann with plurality of x-ray 
Graumann in view of Boese does not explicitly disclose wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the images are generated using data acquired using the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the x-ray system is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the images are generated using data acquired using the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Graumann in view of Boese with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 24, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 22, wherein Boese further discloses that the system controller is configured to cause simultaneous th emitter is activated and an image is recorded, then a different set is activated, thus, every 4th emitter is simultaneously activated).
Regarding claim 25, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 22, wherein the system controller is configured to cause sequential emission of X-rays from each X-ray emission point during operation(see paragraph [0026] discloses sequential emission of x-rays from each source).
Regarding claim 27, Graumann, Boese and Mistretta disclose the x-ray imaging system of claim 1, wherein each of the x-ray emission points simultaneously (element 11) emit x-rays toward a separate detector (each element 12) of the detector array (see paragraph [0011]).
Regarding claim 28, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Mistretta further discloses that the pre-operative imaging data comprises pre-operative data from other imaging modalities (see paragraph [0031] discloses a first reference image that is taken prior to contrast injection) and wherein the other imaging modalities include at least one of a computed CT, MRI or Ultrasound (see paragraph [0031] discloses the series of tomosynthesis image or a volume CT).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graumann in view of Boese, further in view of Mistretta, further in view of US 6,113,264 (Watanabe).
Regarding claim 2, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, and Boese further discloses that the array of X-ray emission points comprises an arcuate array of X-ray emission points (see figure 1 element 11). Graumann, Boese and Mistretta does not disclose that the detector array comprises an arcuate detector array.
Watanabe discloses a conventional C-arm CT detector including a detector array that can be a flat panel detector or a curved shape detector (see column 5, line 66- column 6, line 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graumann in view of Boese, further in view of Mistretta and further in view of US 2011/0211666 (Ying).
Regarding claim 6, Graumann, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Boese further discloses that the array of X-ray emission points comprise a plurality of carbon nano tube based x-ray emitter (see paragraph [0025]) but does not discloses that the x-ray emission points comprise a plurality of x-ray tubes, wherein each X-ray tube corresponds to a respective X-ray emission point.
Ying teaches that an imaging system including a plurality of x-ray sources that are made of a plurality of carbon nanotube field emissions cathodes or can be made of a plurality of x-ray tubes (see paragraphs [0033]-[0034]) which correspond to a respective x-ray emission point (see figure 4, element 415 is an emission point).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of nanotube x-ray emitters as disclosed by Graumann, Boese and Mistretta with the array of x-ray tubes as disclosed by Ying as it would merely result in a simple substitution of one known element for another to yield predictable results.
Claims 1, 4, 10, 14, 16, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170258426 (Risher-Kelly) in view of Boese further in view of Mistretta.
Regarding claim 1, Risher-Kelly discloses an X-ray imaging system (Figures 16D-E, see reproduced Figure 16E below), comprising: 
a support structure (element 30) comprising:

a second arm (see second arm, see also figure 16D element 716) comprising a detector array (element 38/40);
wherein the first arm (element 750) and the second arm (element 716) are movable between an open configuration (see figure 16D) and a closed configuration (Figure 16E is the closed configuration);
a system controller (element 32) in communication with the X-ray source (element 36) and the detector array (element 38/40); and
a display device (element 32a) configured to display images generated using data acquired using the detector array (see paragraph [0127] discloses displaying acquired images).
Risher-Kelly does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points.
Boese discloses an x-ray imaging system (figure 1) comprising:
A support structure (element 10) comprising:
	A first arm (top portion of element 10) comprising an array of x-ray emission points (element 11),
	A second arm (bottom portion of element 10) comprising a detector array (element 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Risher-Kelly with plurality of x-ray emission points as disclosed by Boese in order to reduce motion artifacts (see paragraph [0007] of Boese). 

    PNG
    media_image1.png
    618
    775
    media_image1.png
    Greyscale

Risher-Kelly in view of Boese does not explicitly disclose wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the images are generated using data acquired using the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the x-ray system is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the images are generated using data acquired using the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Risher-Kelly in view of Boese with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 
Regarding claim 4, Risher-Kelly, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Risher-Kelly further discloses that one or both of the first arm and the second arm comprise slidable arcuate structures which slide to move the first arm and the second arm between the open configuration and the closed configuration (the first and second arms slide passed each other to move from the configuration of figure 16D to 16E).
Regarding claim 10, Risher-Kelly, Boese and Mistretta disclose the X-ray imaging system of claim 1, wherein Risher-Kelly further discloses that at least one X-ray emission point is mechanically rotated about an imaged volume during operation (element 36 is rotated to a different location during imaging).
Regarding claim 14, Risher-Kelly discloses a method for imaging a patient (figures 16E-D), comprising:
positioning a C-shaped imager proximate to a patient (element 30 is placed near patient element 14), wherein the C-shaped imager (element 30) comprises a first arm (see first arm of reproduced figure 16E, see also figure 16D, element 750) and a second arm (see second arm, see also figure 16D element 716)  in an open configuration such that the first arm and the second arm go about the patient in the open configuration (see figure 16D), wherein the first arm (see first arm of reproduced figure 16E, see also figure 16D, element 750) comprises an X-ray source (element 36) and the second arm (see second arm, see also figure 16D element 716) comprises a detector array (elements 38/40);

operating the C-shaped imager to acquire X-ray projection data over an angular range about the patient (element 30 takes projection images over an angular range of element 14);
generating one or more images using the acquired X-ray projection data (elements 38/40 generate images from the detected projection data); and 
displaying in real-time the one or more images (element 32a displays images).
Risher-Kelly does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points.
Boese discloses an x-ray imaging system (figure 1) comprising:
A support structure (element 10) comprising:
	A first arm (top portion of element 10) comprising an array of x-ray emission points (element 11),
	A second arm (bottom portion of element 10) comprising a detector array (element 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Risher-Kelly with plurality of x-ray emission points as disclosed by Boese in order to reduce motion artifacts (see paragraph [0007] of Boese). 
Risher-Kelly in view of Boese does not explicitly disclose wherein one or more of the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the one or more images are generated using data acquired using the x-ray projection data and using pre-operative imaging data as prior information. 

Wherein the one or more images are generated using data acquired using the x-ray projection data (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention as disclosed by Risher-Kelly in view of Boese with the invention as disclosed by Mistretta in order to improve 3D anatomical imaging (see paragraph [0010] of Mistretta). 

Regarding claim 16, Risher-Kelly, Boese and Mistretta disclose the method of claim 14, wherein Risher-Kelly further discloses that one or both of the first arm and the second arm comprise slidable arcuate structures and wherein causing the first arm and the second arm to move to the closed configuration comprises causing the slidable arcuate structure to slide relative to one another (the first and second arms slide passed each other to move from the configuration of figure 16D to 16E).
Regarding claim 21, Risher-Kelly, Boese and Mistretta disclose the method of claim 14, Risher-Kelly further discloses: 
accessing pre-operative imaging data (see paragraph [0038] imaging is performed before surgery to determine the appropriate procedure);
wherein generating the one or more images comprises using the data acquired using the arcuate detector array (see paragraph [0038] imaging can be taken during surgery to assist in a 
Regarding claim 22, Risher-Kelly discloses an X-ray imaging system (Figure 16D and 16E), comprising: 
a C-shaped imager (element 30) comprising:
a first arm (see first arm, see also figure 16D, element 750) comprising an X-ray source (element 36); 
a second arm (see second arm, see also figure 16D element 716) comprising a detector (element 38/40) configured to detect X-rays emitted by the X-ray source (elements 38/40 detect x-rays from element 36), 
a system controller (element 32) in communication with the X-ray source (element 36) and the detector array (element 38/40); and
a display device (element 32a) configured to display images generated using data acquired using the detector (see paragraph [0127] discloses displaying acquired images).
Risher-Kelly does not disclose an array of x-ray emission points and does not disclose wherein the array of multiple X-ray emission points and the detector provide at least 90 degrees of angular coverage with respect to an imaged volume when the first arm and the second arm are in the closed configuration.
Boese discloses an x-ray imaging system (figure 1) comprising:
A support structure (element 10) comprising:
	A first arm (top portion of element 10) comprising an array of x-ray emission points (element 11),
	A second arm (bottom portion of element 10) comprising a detector array (element 12);

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Risher-Kelly with plurality of x-ray emission points as disclosed by Boese in order to reduce motion artifacts (see paragraph [0007] of Boese). 
Risher-Kelly in view of Boese does not explicitly disclose wherein the x-ray imaging system is configured to generate the images displayed on the display device in real-time and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof; and
Wherein the images are generated using data acquired using the detector array and using pre-operative imaging data as prior information. 
Mistretta discloses a conventional x-ray system (figure 2) wherein the x-ray system is configured to generate the images displayed on the display device in real-time (paragraph [0010] discloses interventional imaging system which displays images in real time for interventional therapies) and wherein the images are three dimensional images comprising approximately isotropic voxels or oblique reformats thereof (see paragraph [0010] discloses 3D anatomical images with isotropic image voxels); and
Wherein the images are generated using data acquired using the detector array (Figure 2, Element 14 is a detector array for detecting images) and using pre-operative imaging data as prior information (see paragraph [0031] discloses using a first reference image prior to contrast injection, thus the reference image is pre-operative data which is used I subsequent tomosynthesis images).

Regarding claim 23, Risher-Kelly, Boese and Mistretta disclose discloses the X-ray imaging system of claim 22, wherein Risher-Kelly further discloses that the first arm can be mechanically rotated to extend the angular coverage of the X-ray emission points with respect to the patient (see figure 16E, the first and second arms slide to extend).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed July 29, 2021, with respect to the rejection(s) of claim(s) 11 and 12 under Risher-Kelly in view of Boese and further in view of Kowarschik have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Graumann, Boese and Mistretta or Risher-Kelly, Boese and Mistretta (See above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884